Case 2:18-cv-07759-CBM-AS Document 303 Filed 08/05/21 Page 1 of 2 Page ID #:5794



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      RACHEL SCANLON, et al,                      Case No.: CV 18-7759 CBM (ASx)
12             Plaintiffs,
                                                    JUDGMENT
13      vs.
14      COUNTY OF LOS ANGELES, et al,
15             Defendants.
16
17
18
19
20
21             The jury returned its verdict on July 23, 2021, as reflected on the verdict
22     form:
23
                   1.    On Plaintiffs Steven Sawyer, Rachel Scanlon, and
24                 Genevieve’s claim for Judicial Deception. (See Court’s
25                 Instruction No. 23, 24)
                   _____ we find in favor of Plaintiffs.
26                 __X__ we find in favor of Defendant Lourdes Olarte.
27
28

                                                   1
Case 2:18-cv-07759-CBM-AS Document 303 Filed 08/05/21 Page 2 of 2 Page ID #:5795



1            Accordingly, the Court hereby orders that judgment be entered consistent
2      with the jury verdict.
3
4
5            IT IS SO ORDERED.
6
7      DATED: August 5, 2021
8
9                                           CONSUELO B. MARSHALL
                                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
